[exhibit102firstamendment001.jpg]
EXHIBIT 10.2 111132808 v10 AMENDMENT NO. 1 TO SENIOR SECURED SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT This AMENDMENT NO. 1, dated as of December
1, 2015 (this "Amendment"), to the Senior Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of July 27, 2015, among (a) GT
Advanced Technologies Inc., a Delaware corporation, as a debtor and debtor-in-
possession (the “Borrower”), (b) certain Subsidiaries of Borrower, each as a
debtor and debtor- possession, as Guarantors party thereto, (c) the lenders
party from time to time thereto (collectively, the "Lenders" and individually, a
“Lender”), and (d) Cantor Fitzgerald Securities, as administrative agent (in
such capacity, the "Administrative Agent") and as collateral agent for the
Lenders (in such capacity, the “Collateral Agent” and together with the
Administrative Agent, collectively, the “Agent”) (as in effect prior to the
effectiveness of this Amendment, the "Existing DIP Credit Agreement"; the DIP
Credit Agreement, as amended by this Amendment, is referred to herein as the
"DIP Credit Agreement"), is by and among the Borrower, the Guarantors, the
Required Lenders and the Agent. Unless otherwise defined herein, capitalized
terms used herein shall have the meanings provided in the DIP Credit Agreement.
WHEREAS, Borrower has requested that the Lenders consent to the settlement
contemplated in that certain Amended Terms of Resolutions of Apple Claims and
Mesa Lease Issues, dated as of November 26, 2015, by and among Apple Inc.,
Platypus Development LLC and the Debtors (other than the Hong Kong Debtor) (the
“Apple Settlement Amendment”); and WHEREAS, Borrower, the Guarantors, the
Required Lenders and the Agent desire to amend certain provisions of the DIP
Credit Agreement as provided more fully herein, subject to the terms and
conditions set forth herein. NOW THEREFORE, in consideration of the mutual
agreements contained in the DIP Credit Agreement and herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows: Section 1 Consents
Effective upon the First Amendment Effective Date and the satisfaction of the
conditions set forth in Section 5 hereof, and notwithstanding any provision to
the contrary contained in the DIP Credit Agreement, the Required Lenders hereby
(i) consent to the Borrower entering into the Apple Settlement Amendment, and
(ii) agree to waive any Default or Event of Default that may occur as a result
of the Debtors’ entering into, and performance under, the Apple Settlement
Amendment. Section 2 Amendments to the DIP Credit Agreement. 2.01 Section 1.1 of
the DIP Credit Agreement is hereby amended by adding the following definitions,
in appropriate alphabetical order: “Apple Settlement Amendment” shall have the
meaning assigned to such term in the First Amendment.



--------------------------------------------------------------------------------



 
[exhibit102firstamendment002.jpg]
2 111132808 v10 “Certain Net Cash Proceeds” shall have the meaning assigned to
such term in Section 7.11(a). “DIP Amendment Order” has the meaning assigned to
such term in the First Amendment. “DIP Lender Group” means the Lenders that are
represented by Akin Gump Strauss Hauer & Feld LLP. If requested by the
Administrative Agent, the Collateral Agent or the Borrower, Akin Gump Strauss
Hauer & Feld LLP shall identify the Lenders that comprise the DIP Lender Group
at any given time. “Excess Furnaces” shall have the meaning assigned to such
term in the Apple Settlement Amendment. “First Amendment” means that certain
Amendment No. 1, dated as of December 1, 2015, to the Senior Secured
Superpriority Debtor-in-Possession Credit Agreement, by and among the Borrower,
the Guarantors, lenders party thereto and the Agent. “First Amendment Effective
Date” shall have the meaning assigned to such term in the First Amendment.
“Majority DIP Lender Group” shall have the meaning assigned to such term in the
First Amendment. “Retained Furnaces” shall have the meaning assigned to such
term in the Apple Settlement Amendment. “Sale Auction” shall have the meaning
assigned to such term in the Apple Settlement Amendment, including, without
limitation, the auction of Tenant’s Property pursuant to the online auction
procedures approved by the Bankruptcy Court [Docket No. 1671] “Sold Furnaces”
shall have the meaning assigned to such term in the Apple Settlement Amendment.
“Tenant’s Property” shall have the meaning assigned to such term in Apple
Settlement Agreement. 2.02 The following definitions in Section 1.1 of the DIP
Credit Agreement are hereby amended and restated in their entirety as follows:
“Apple Repayment Amount” shall mean the amount of the Net Proceeds (as defined
in the Apple Settlement Amendment) from the sale or disposition of any ASF
Furnace, or proceeds from scrapping any ASF Furnace, net of costs of such
scrapping, that shall be distributed to, or retained by, Apple Inc. and certain
of its affiliates pursuant to and as required by the terms of the Apple
Settlement Amendment.



--------------------------------------------------------------------------------



 
[exhibit102firstamendment003.jpg]
3 111132808 v10 “Apple Settlement Agreement” shall mean the Amended and Restated
Adequate Protection and Settlement Agreement, dated as of December 15, 2014, by
and among Apple Inc., Platypus Development LLC, GTAT Corporation, GT Advanced
Technologies, Inc., GT Advanced Equipment Holding LLC, GT Equipment Holdings,
Inc., Lindbergh Acquisition Corp., GT Sapphire Systems Holding LLC, GT Advanced
Cz LLC, GT Sapphire Systems Group LLC and GT Advanced Technologies Limited, as
amended by the Apple Settlement Amendment, as in effect on the First Amendment
Effective Date and giving effect to any other amendments in accordance with the
terms of this Agreement. “Approved Budget” has the meaning set forth in Section
4.01(d). “Intercompany Agreement” shall mean, collectively, the Intercompany
Settlement Agreement, dated July 20, 2015, by and among GTAT Corporation, GT
Advanced Technologies Limited, and GT Advanced Equipment Holding LLC, as amended
by the First Amendment and Limited Waiver to Intercompany Settlement Agreement
in the form filed with the Bankruptcy Court on November 30, 2015 [Docket No.
2646], and each other agreement or document entered into pursuant to such
Intercompany Settlement Agreement, including all exhibits thereto. “Net Cash
Proceeds” means: (a) 100% of Certain Net Cash Proceeds or, in connection with
any Disposition (other than (x) Dispositions pursuant to Sections 7.05(a), (b),
(c), (d), (e), (h), (j), (k), (l), (n), (o), (p) or (q) and (y) Dispositions of
all or substantially all of the assets of Subsidiaries of the Borrower pursuant
to Sections 7.04(b)), 100% of the cash proceeds (without duplication of any
Certain Net Cash Proceeds), in each case, received by any Loan Party or any of
its Subsidiaries after the date of the execution of the Commitment Letter,
whether from a single transaction or a series of related transactions, net of
the sum of (i) the principal amount of any Indebtedness that is secured by the
applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), together with
any applicable premium, penalty, interest and breakage costs, (ii) the
reasonable and customary out-of-pocket expenses incurred or, reasonably
estimated at the time of such Disposition or other transaction resulting in
Certain Net Cash Proceeds (“Other Transactions”), by such Loan Party or such
Subsidiary in connection with such transaction to the extent paid to a Person
that is not a Loan Party; provided that such expenses are disclosed to the
Advisors to Lenders and those Lenders willing to receive such information on a
confidential basis without any cleansing requirement on or prior to the
applicable prepayment of the Loans pursuant to Section 2.05(b); provided further
that, if the amount of any estimated expenses pursuant to this subclause (ii)
exceeds the amount of expenses actually required to be paid in cash in respect
of such Disposition or Other Transaction, the aggregate amount of such excess
shall constitute Net Cash Proceeds, (iii) taxes paid or, reasonably estimated at
the time of such Disposition or Other Transaction to be payable, in connection
with such Disposition or Other Transaction within two years of the date of the
relevant Disposition or Other Transaction (including taxes imposed on the
distribution or repatriation of any such Net Cash Proceeds), provided that such
taxes are disclosed to the Advisors to Lenders and



--------------------------------------------------------------------------------



 
[exhibit102firstamendment004.jpg]
4 111132808 v10 those Lenders willing to receive such information on a
confidential basis without any cleansing requirement on or prior to the
applicable prepayment of the Loans pursuant to Section 2.05(b), provided further
that, if the amount of any estimated taxes pursuant to this subclause (iii)
exceeds the amount of taxes actually required to be paid in cash in respect of
such Disposition or Other Transaction, the aggregate amount of such excess shall
constitute Net Cash Proceeds, and (iv) amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustment associated with such Disposition or
Other Transaction (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash
Proceeds); provided, that no such net cash proceeds received pursuant to this
clause (a) (excluding Certain Net Cash Proceeds) shall constitute Net Cash
Proceeds unless the aggregate amount of all such net cash proceeds shall exceed
(x) to the extent received after the Closing Date, $12,500,000 in the aggregate,
in which case, such excess shall constitute Net Cash Proceeds and (y) to the
extent received between the execution of the Commitment Letter and the Closing
Date, $5,000,000 in the aggregate, in which case, such excess shall constitute
Net Cash Proceeds; provided further that, for the avoidance of doubt, proceeds
from any Disposition permitted to be retained by the Hong Kong Debtor pursuant
to the Intercompany Agreement shall not constitute Net Cash Proceeds. (b) in
connection with any Disposition permitted under Section 7.05(e) (or to the
extent applicable, with respect to Dispositions of ASF Furnaces, clauses (ii)
and (iii) of the proviso to Section 7.05), 100% of the cash proceeds received by
any Loan Party or any of its Subsidiaries, whether from a single transaction or
a series of related transactions, and, with respect to Retained Furnaces, net of
the sum of fees and expenses related to shipping and installation (to the extent
payable to a Subsidiary of the Borrower that is not a Loan Party so long as such
fees and expenses shall be incurred in the ordinary course of business and
pursuant to arm’s length transactions) incurred, or reasonably estimated at the
time of such Disposition to be incurred, in connection with the Disposition of
such sold furnaces (other than, for the avoidance of doubt, Mesa wind- down and
crating costs); provided that any estimated expenses shall not exceed $26,000
per sold ASF Furnace (except to the extent actually incurred) and all such fees
and expenses related to shipping and installation incurred or estimated to be
incurred, in each case, as of the date of such Disposition shall be disclosed to
the Advisors to Lenders and those Lenders willing to receive such information on
a confidential basis without any cleansing requirement on or prior to the
applicable prepayment of the Loans pursuant to Section 2.05(b); provided further
that, if the amount of any estimated expenses pursuant to this clause (b)
exceeds the amount of expenses actually required to be paid in cash in respect
of such Disposition, the aggregate amount of such excess shall constitute Net
Cash Proceeds; provided further that, for the avoidance of doubt, proceeds from
the Disposition of ASF Furnace permitted to be retained by the Hong Kong Debtor
pursuant to the Intercompany Agreement shall not constitute Net Cash Proceeds.
(c) in connection with the incurrence, issuance or sale of any Indebtedness by
any Loan Party or any of its Subsidiaries (other than all Indebtedness permitted
to be incurred under Section 7.02), 100% of the cash proceeds received by any
Loan Party or any of its Subsidiaries, net of any reasonable costs incurred in
connection



--------------------------------------------------------------------------------



 
[exhibit102firstamendment005.jpg]
5 111132808 v10 with such transaction, to the extent paid or payable to
non-Affiliates; including (i) underwriting discounts and commissions, (ii)
taxes, (iii) reasonable and customary out- of-pocket costs and expenses, in each
case, incurred by such Loan Party or such Subsidiary in connection therewith.
(d) in connection with any issuance or sale of Equity Interests (other than
issuance or sales to any officer, employee or director of the Borrower or its
Subsidiaries), 100% of the cash proceeds received by any Loan Party or any of
its Subsidiaries, net of any reasonable costs incurred in connection with such
transaction, to the extent paid or payable to non-Affiliates, including (i)
reasonable out-of-pocket attorney’s fees, investment banking fees, accountants’
fees, underwriting discounts, (ii) commissions and (iii) other reasonable and
customary out-of-pocket costs and expenses actually incurred by such Loan Party
or such Subsidiary in connection therewith. (e) in connection with any Casualty
Event, 100% of the cash insurance proceeds received after the execution of the
Commitment Letter by any Loan Party or any of its Subsidiaries, net of any
reasonable costs incurred in connection with such Casualty Event, including (i)
all reasonable out-of-pocket costs and expenses incurred in connection with the
collection of such proceeds, awards or other compensation and (ii) taxes paid or
reasonably estimated at the time of such Casualty Event to be payable within two
years of the date of the relevant Casualty Event as a result of any gain
recognized in connection with such Casualty Event (including taxes imposed on
the distribution or repatriation of any such Net Cash Proceeds), provided that
such taxes are promptly disclosed to the Advisors to Lenders and those Lenders
willing to receive such information on a confidential basis without any
cleansing requirement on or prior to the applicable prepayment of the Loans
pursuant to Section 2.05(b); provided further that, if the amount of any
estimated taxes pursuant to this subclause (ii) exceeds the amount of taxes
actually required to be paid in cash in respect of such Casualty Event, the
aggregate amount of such excess shall constitute Net Cash Proceeds.
Notwithstanding anything to the contrary in this clause (e), any such portion of
the insurance proceeds that are intended to be applied (and are actually
applied) to remediate or repair the ASF Furnaces damaged by the May 26, 2015
fire at the Debtor’s Mesa Facility shall not be deemed Net Cash Proceeds for
purposes of Section 2.05(b) shall not be deemed Net Cash Proceeds for purposes
of Section 2.05(b). (f) in connection with any Extraordinary Receipts, 100% of
the cash proceeds received by any Loan Party or any of its Subsidiaries, net of
any reasonable costs incurred in connection with such Extraordinary Receipt,
including all reasonable out-of-pocket costs and expenses incurred in connection
with the collection of such proceeds. “Required Lenders” means, as of any date
of determination, Lenders holding more than 50% of the aggregate amount of the
Loans and Commitments under the Facility on such date. 2.03 The definitions of
“Apple Claim”, “Apple Reduced Repayment Amount” and “Apple Security Interest” in
Section 1.1 of the DIP Credit Agreement are hereby deleted in



--------------------------------------------------------------------------------



 
[exhibit102firstamendment006.jpg]
6 111132808 v10 their entirety. 2.04 Section 2.05(b)(ii) of the DIP Credit
Agreement is hereby amended and restated in its entirety as follows: “(ii) (x)
Within three (3) Business Days of receipt by any Loan Party and/or any of its
Subsidiaries of any Net Cash Proceeds described in clause (b) of the definition
of Net Cash Proceeds (other than in connection with the scrapping of any ASF
Furnaces), the Borrower shall apply or cause to be applied, payments in an
amount equal to the Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in the following order: first, in an amount equal to the applicable
Apple Repayment Amount, and second, with respect to 20% of any remaining Net
Cash Proceeds (x) retained by the Loan Parties pursuant to the Intercompany
Agreement, if the Intercompany Agreement is applicable to such Net Cash Proceeds
or (y) received by the Loan Parties, if the Intercompany Agreement is not
applicable to such Net Cash Proceeds (in each case, after giving effect to the
“first” clause), to prepay the Loans, and (y) within three (3) Business Days of
receipt by any Loan Party and/or any of its Subsidiaries of any Net Cash
Proceeds described in clause (b) of the definition of Net Cash Proceeds with
respect to the scrapping of any Retained Furnaces and any Excess Furnaces, the
Borrower shall apply or cause to be applied, payments in an amount equal to the
Net Cash Proceeds received by the Borrower or any of its Subsidiaries in the
following order: first, in an amount equal to the applicable Apple Repayment
Amount (solely to the extent applicable), and second, with respect to 100% of
any remaining Net Cash Proceeds (x) retained by the Loan Parties pursuant to the
Intercompany Agreement, if the Intercompany Agreement is applicable to such Net
Cash Proceeds or (y) received by the Loan Parties, if the Intercompany Agreement
is not applicable to such Net Cash Proceeds (in each case, after giving effect
to the “first” clause), to prepay the Loans, 2.05 Section 6.07 of the DIP Credit
Agreement is hereby amended and restated in its entirety as follows: “6.07
Maintenance of Insurance. (a) Maintain with financially sound and reputable
insurance companies not Affiliates of Borrower, in such amounts, with such
deductibles and covering such risks as are customarily (as determined in good
faith by a Responsible Officer of Borrower) carried by companies engaged in
similar businesses and owning similar properties in localities where Borrower or
the applicable Subsidiary operates; provided that the Borrower is not required
to comply with this clause (a) in connection with any Sold Furnaces (prior to
the sale or other disposition thereof) or any Excess Furnaces, and (b) use best
efforts to file or assert an insurance claim for any potential loss, damage or
repair necessary for the ASF Furnaces as a result of the May 26, 2015 fire at
the Debtor’s Mesa Facility prior to any applicable bar date or deadline under
the relevant insurance policies or applicable Law, as such dates may be
extended.” 2.06 Section 6.17 of the DIP Credit Agreement is hereby amended and
restated in its entirety as follows:



--------------------------------------------------------------------------------



 
[exhibit102firstamendment007.jpg]
7 111132808 v10 “6.17 Milestones. Comply with the following milestones (unless
extended or waived by the Required Lenders): (a) On or prior to December 21,
2015, the Debtors shall have filed a plan of reorganization contemplating a
repayment in full in cash of the Facility upon the consummation of such plan of
reorganization (the “Acceptable Plan”) and the disclosure statement with respect
to the Acceptable Plan (the “Disclosure Statement” and together with the
Acceptable Plan, the “Chapter 11 Plan”); (b) On or prior to January 22, 2016,
the Bankruptcy Court shall have entered an order approving the Disclosure
Statement; (c) On or prior to February 22, 2016, the Bankruptcy Court shall have
entered an order confirming the Chapter 11 Plan; and (d) On or prior to March 7,
2016, the Effective Date of the Chapter 11 Plan shall have occurred.” 2.07
Section 7.05 of the DIP Credit Agreement is hereby amended and restated in its
entirety as follows: “7.05 Dispositions. Make any Disposition or enter into any
agreement to make any Disposition, except: (a) Dispositions of damaged, obsolete
or worn out property, whether now owned or hereafter acquired, in the ordinary
course of business; (b) Dispositions of inventory in the ordinary course of
business; (c) (i) Dispositions of property by (x) any Loan Party to Borrower or
any Domestic Subsidiary that is a Loan Party or (y) any Subsidiary that is not a
Loan Party to any other Subsidiary that is not a Loan Party or to any Loan
Party, provided that any Hong Kong Subsidiary shall not make any Dispositions to
any non-Loan Party or any Guarantor that is not a Domestic Subsidiary pursuant
to this clause (x), and (ii) Dispositions of furnace components by any Chinese
Subsidiary to any Hong Kong Subsidiary in the ordinary course of business,
consistent with past practices and on fair and reasonable terms as favorable to
such Hong Kong Subsidiary as would be obtainable by such Hong Kong Subsidiary in
an arm’s length transaction with a Person other than an Affiliate; (d)
Dispositions permitted by Section 7.04; (e) Dispositions of ASF Furnaces
pursuant to the Apple Settlement Agreement (including the scrapping of any
Retained Furnaces), provided, except with respect to Dispositions of Excess
Furnaces, 100% of the purchase price for such Dispositions paid to Borrower or
such Subsidiary shall be in cash, and, to the extent applicable, the
intercompany payment obligations arising in connection with such



--------------------------------------------------------------------------------



 
[exhibit102firstamendment008.jpg]
8 111132808 v10 dispositions of ASF Furnaces pursuant to the terms of the
Intercompany Agreement shall be satisfied pursuant to the terms thereof; (f)
Disposition of assets (other than the ASF Furnaces) located at the Debtors’ Mesa
Facility, provided that except with respect to the disposition of Tenant’s
Property that is either (x) not sold in the Sale Auction as further addressed in
Section 7.05(o) or (y) abandoned pursuant to clause (iii) of the proviso to this
Section 7.05, 100% of the purchase price for such Disposition shall be in cash;
(g) Disposition of advance sapphire materials group and Hyperion business,
provided that 100% of the purchase price for such Disposition shall be in cash;
(h) intercompany Dispositions contemplated in the Intercompany Agreement; (i)
Dispositions by Borrower and its Subsidiaries not otherwise permitted under this
Section 7.05 not to exceed $2,000,000 in the aggregate; provided that (i) at the
time of such Disposition, no Event of Default shall exist or would result from
such Disposition and (ii) with respect any Disposition or a series of related
Disposition, the purchase price for such asset shall be at least 75% in cash;
(j) Dispositions of Cash Equivalents in the ordinary course of business; (k) the
non-recourse sale or discount by the Borrower or any Subsidiary of overdue
accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof; (l) leases, subleases and
non-exclusive licensing or sublicensing in the ordinary course of business that
do not (x) interfere in any material respect with the business of Borrower or
any of the Subsidiaries or (y) secure any Indebtedness; (m) Involuntary
Disposition of assets (to the extent not reimbursed or expected to be reimbursed
by insurance where the carrier has not denied responsibility and which are not
being contested in good faith or where such contest has been denied by a court
of applicable jurisdiction) not to exceed $5,000,000 in the aggregate; (n)
Reclamation Dispositions; (o) Abandonment to Apple Inc. and its Affiliates free
and clear of all Liens of Tenant’s Property that is not removed from the Mesa
Facility within 30 days from the effective date of the Apple Settlement
Amendment; (p) Dispositions of tenant improvements to the Borrower’s (or its
applicable Subsidiary’s) lease of the premises located in Salem, Massachusetts;
(q) Dispositions consisting of Permitted Hong Kong Debtor Transfers; and



--------------------------------------------------------------------------------



 
[exhibit102firstamendment009.jpg]
9 111132808 v10 (r) Dispositions of the Merlin business and the assets related
thereto. provided, however, that (i) except with respect to any Disposition of
Sold Furnaces, Excess Furnaces and Tenant’s Property, any Disposition pursuant
to Section 7.05(a) through Section 7.05(g), Section 7.05(i), Section 7.05(j) and
Section 7.05(r) shall be for fair market value, as determined in good faith by
Borrower; (ii) dispositions of Sold Furnaces and any Tenant’s Property in or
before the Sale Auction shall be permitted so long as members of the DIP Lender
Group shall have received not less than 24 hours prior notice of the terms of
any such sale or Dispositions, during which members of the DIP Lender Group that
hold over 50% of the aggregate outstanding principal amount of the Loans held by
all members of the DIP Lender Group (the “Majority DIP Lender Group”) may object
to such sales or Dispositions and to the extent the Majority DIP Lender Group
object to such sales or Dispositions, the matter shall be submitted to the
Bankruptcy Court for resolution; and (iii) any Retained Furnaces and retained
Tenant’s Property not sold in or before the Sale Auction may be disposed for
cash, scrapped or abandoned at the option of the Borrower; provided that such
Disposition, except to the extent disposed pursuant to Section 7.05(o) above,
shall be subject to the consent of the Majority DIP Lender Group. Neither the
Administrative Agent nor the Collateral Agent shall have any duty to monitor
whether the DIP Lender Group has received notice as provided in this Section
7.05 or to determine whether the objecting members or consenting members of the
DIP Lender Group constitute the Majority DIP Lender Group. 2.08 Section 7.10 of
the DIP Credit Agreement shall be amended and restated in its entirety as
follows: “7.10 Budget Variance. (a) Permit the aggregate amount of the actual
(i) operating cash receipts, plus (ii) proceeds from the sale of non-ASF Furnace
assets, plus (iii) proceeds from the sale of ASF Furnaces received by the
Debtors in excess of $10,000,000 (but, in the case of this clause (iii), only up
to an amount equal to the excess (if any) of $3,400,000 over the amount under
clause (ii)) for the period starting from November 1, 2015 through January 31,
2016 to be less than $9,500,000, tested on February 5, 2016. 2.09 Clause (a) of
Section 7.11 shall be amended and restated in its entirety as follows: “(a) The
unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries
(excluding, without duplication, (i) any cash collateral supporting the L/C
Facility and restricted cash supporting other letters of credit, (ii) any cash
and Cash Equivalents held by any Chinese Subsidiaries, (iii) any cash and Cash
Equivalents held by any direct or indirect Subsidiary of the Borrower that is
organized in Hong Kong not subject to a valid and perfected security interest
securing the intercompany notes owed to GTAT Corporation as contemplated by the
Intercompany Agreement, (iv) other than any cash and Cash Equivalents held by
any direct or indirect Subsidiary of the Borrower that is organized in Hong Kong
that is subject to a valid and perfected security interest



--------------------------------------------------------------------------------



 
[exhibit102firstamendment010.jpg]
10 111132808 v10 securing the intercompany notes owed to GTAT Corporation as
contemplated by the Intercompany Agreement, any cash and Cash Equivalents in
excess of $500,000 that are not held in a deposit account or a securities
account subject to a Deposit Account Control Agreement or a Securities Account
Control Agreement, as applicable, (v) any proceeds from the sale or scrapping of
Sold Furnaces, Excess Furnaces and Retained Furnaces, (vi) any proceeds from the
sale or scrapping of Tenant’s Property, (vii) any IRS tax refund, (viii) any and
all non-core asset sale proceeds pursuant to Section 7.05(f), (ix) extension
fees and proceeds from amendments to materials contracts with third parties,
including third party supply agreement with the Hong Kong Debtor; (x) any
proceeds from the sale of the HiCz business and the assets related thereto, (xi)
any insurance proceeds as a result of the May 26, 2015 fire at the Debtor’s Mesa
Facility and (xii) proceeds from Dispositions pursuant to Section 7.05(r)
(clauses (vi) through (xii), collectively, “Certain Net Cash Proceeds”)), to be
less than an amount listed below (each, the “Minimum Cash Amount”) at any time
during the period set forth below opposite to such amount. Minimum Cash Amount
Applicable Period $36,300,000 December 1, 2015 through December 31, 2015
$25,600,000 January 1, 2016 through January 31, 2016 $23,700,000 February 1,
2016 through February 29, 2016 2.10 Section 7.17 shall be amended and restated
in its entirety as follows: “7.17 Apple Settlement Agreement; ASF Furnace Sale;
Maximum Cash. (a) [Reserved]; (b) [Reserved] (c) Permit any amendment or other
modification (other than the Apple Settlement Amendment) to the Apple Settlement
Agreement or the Apple Settlement Amendment in any manner adverse to the
interests of the Lenders; provided that, for the avoidance of doubt, any
amendment or modification to the Apple Settlement Agreement that further limits
or restricts the terms or amount of any Priming Financing (as defined in the
Apple Settlement Agreement) shall be adverse to the Lenders; (d) Permit any
amendment or other modification to the Intercompany Agreement in any manner
adverse to the interests of the Lenders or permit GTAT Corporation to assign or
transfer the Intercompany Notes; (e) Permit Borrower or any of its Subsidiaries
(other than any Chinese Subsidiary or any Subsidiary organized in Hong Kong) to
have more than (x) $2,670,000 of restricted cash, other than cash collateral for
the L/C Facility, and (y) $500,000 in the aggregate of other cash and Cash
Equivalents on hand during any consecutive three (3) Business Day period, in
each case, deposited in deposits accounts or securities accounts which are not
subject to a Deposit Account Control Agreement or Securities Account



--------------------------------------------------------------------------------



 
[exhibit102firstamendment011.jpg]
11 111132808 v10 Control Agreement in favor of the Administrative Agent;
provided that the amount in clause (x) above shall be reduced to the extent any
cash collateral securing letters of credit on the Closing Date (other than the
letters of credit under the L/C Facility) is released in connection with a
replacement letter of credit under the L/C Facility or otherwise expires; (f)
Permit any direct or indirect Subsidiary of Borrower organized in the People’s
Republic of China (such subsidiaries, the “Chinese Subsidiaries”; it being
understood that the “Chinese Subsidiaries” shall not include any Subsidiary
organized in Hong Kong or Taiwan) to have more than $3,000,000 of aggregate cash
or Cash Equivalents on hand at any time; provided that the Chinese Subsidiaries
may have more than $3,000,000 of aggregate cash and Cash Equivalents to the
extent that (i) the Chinese Subsidiaries and the Loan Parties use commercially
reasonable efforts to reduce such amount to less than $3,000,000 (subject to
compliance with applicable Law) and (ii) such amount in excess of $3,000,000 was
obtained by the Chinese Subsidiaries in the ordinary course of business; or (g)
Permit any amendment or other modification to the L/C Facility in any manner
adverse to the interests of the Lenders; or (h) [Reserved].” 2.11 Section
8.01(e)(iv) shall be amended and restated in its entirety as follows: “(iv) a
default in the performance or observance of any obligation or condition and the
exercise of material remedies shall occur under the Amended and Restated
Facility Lease Agreement, effective as of December 14, 2015, by and between
Platypus Development LLC and GTAT Corporation until such lease terminates in
accordance with the Apple Settlement Amendment; or” 2.12 Section 8.01(n)(v)
shall be amended and restated in its entirety as follows: “(v) an order of the
Bankruptcy Court (or any other court of competent jurisdiction) shall be entered
reversing, staying, vacating or modifying the Final DIP Order or the DIP
Amendment Order, or any Debtor shall file a motion or other pleading or shall
consent to a motion or other pleading filed by any other Person seeking the
foregoing; or” 2.13 Section 8.01(o) shall be amended and restated in its
entirety as follows: “(o) IRS Tax Refund. The Borrower fails to receive a tax
refund from the IRS in an amount of at least $23,000,000 prior to January 15,
2016.” Section 3 Representations and Warranties. The Loan Parties hereby
represent and warrant to the Lenders and the Administrative Agent as follows:
3.01 No Default. At and as of the date of this Amendment and both prior to and
after giving effect to this Amendment, no Default or Event of Default has
occurred and is



--------------------------------------------------------------------------------



 
[exhibit102firstamendment012.jpg]
12 111132808 v10 continuing. 3.02 Representations and Warranties True and
Correct. At and as of the date of this Amendment and giving effect to this
Amendment, each of the representations and warranties made by any Loan Party in
or pursuant to the Loan Documents shall true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
materiality or "Material Adverse Effect" in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) with the same effect as if then made (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to materiality or "Material
Adverse Effect" in the text thereof, which representations and warranties shall
be true and correct in all respects subject to such qualification) as of such
earlier date). 3.03 Power, Authorization; Enforceable Obligations. Each Loan
Party has the power and authority, and the legal right, to make, deliver and
perform the Amendment. Each Loan Party has taken all necessary organizational
action to authorize the execution, delivery and performance of the Amendment. No
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or other Person (other than those that have been, or
on the First Amendment Effective Date will be, duly obtained or made and that
are, or on the First Amendment Effective Date will be, in full force and effect)
is required for the due execution, delivery or performance by any Loan Party of
this Amendment. The Amendment has been duly executed and delivered on behalf of
each Loan Party. This Amendment constitutes, a legal, valid and binding
obligation of each Loan Party, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law). Section 4
Payment. (a) The Borrower and Guarantors hereby agree to pay, on or prior to the
First Amendment Effective Date, a prepayment premium (the “First Amendment
Prepayment Fee”) equal to 2% of the First Amendment Prepaid Principal Amount (as
defined below); provided that half the First Amendment Prepayment Fee shall be
paid upon the First Amendment Effective Date and the other half of the First
Amendment Prepayment Fee shall be payable upon the earlier of (i) the Effective
Date (as defined in that certain Plan Term Sheet dated as of November 28, 2015
in the form filed with the Bankruptcy Court on November 29, 2016 [Docket No.
2636] (the “Plan Term Sheet”)) and (ii) repayment in full in cash of the
Facility. (b) The Borrower and Guarantors hereby agree to pay a fee in the
amount of $2,400,000 (the “Lender Professionals Fees”), which fee shall
reimburse all outstanding fees and expenses of Akin Gump Strauss Hauer & Feld
LLP, PJT Partners and Drummond Woodsum LLP (collectively, the “Lender
Professionals”) incurred in connection with the Chapter 11 Cases. For the
avoidance of doubt, this amount is in addition to any amounts already owed (if
any) under the Final DIP Order. $500,000 of the Lender Professionals



--------------------------------------------------------------------------------



 
[exhibit102firstamendment013.jpg]
13 111132808 v10 Fees shall be payable upon the First Amendment Effective Date,
and the remaining $1,900,000 shall be paid upon the effective date of a plan of
reorganization. Section 5 Conditions. This Amendment shall become effective and
be deemed effective as of the date when, and only when, all of the following
conditions have been satisfied as determined in the Agent's and the Required
Lenders' discretion (the date of such effectiveness being herein called the
"First Amendment Effective Date"): (a) Amendment. The Agent shall have received
this Amendment, duly executed by the Borrower, the Guarantors, the Required
Lenders and the Administrative Agent; (b) Apple Settlement Amendment. (i) An
order approving the Debtors’ entry into the Apple Settlement Amendment shall
have been entered by the Bankruptcy Court, shall be in full force and effect and
shall not be subject to any pending stay. (ii) The Apple Settlement Amendment
shall have been consummated and shall be in full force and effect and shall not
have been amended, modified, waived or terminated. (c) Intercompany Agreement
Amendment. An order approving the Debtors’ entry into the First Amendment and
Limited Waiver to Intercompany Settlement Agreement in the form filed with the
Bankruptcy Court on November 30, 2015 [Docket No. 2646] shall have been entered
by the Bankruptcy Court, shall be in full force and effect and shall not be
subject to any pending stay. (d) DIP Amendment Order. An order authorizing the
Loan Parties’ entry into this First Amendment and authorizing the Loan Parties
to take such actions as required by this First Amendment (the “DIP Amendment
Order”) shall have been entered by the Bankruptcy Court, shall be in full force
and effect and shall not be subject to any pending stay. (e) Prepayment. The
Borrower shall have prepaid, in immediately available funds, to the
Administrative Agent, to be distributed pro rata to the Lenders, the outstanding
Loans in an aggregate principal amount of $45,000,000 (the “First Amendment
Prepaid Principal Amount”); and the Borrower shall have paid, in immediately
available funds, to the Administrative Agent, to be distributed pro rata to the
Lenders, half of the First Amendment Prepayment Fee. (f) Other Fees and
Expenses. (i) The Borrower and Guarantor shall have paid to the Lenders $500,000
of the Lender Professionals Fees. (ii) The Agent and the Lenders shall have been
paid all fees, costs and expenses then payable on or before the First Amendment
Effective Date pursuant to Section 11.04(a) of the DIP Credit Agreement and
paragraph 30 of the Final DIP Order.



--------------------------------------------------------------------------------



 
[exhibit102firstamendment014.jpg]
14 111132808 v10 Section 6 Miscellaneous. 6.01 Continuing Effect. Except as
specifically provided herein, the DIP Credit Agreement and the other Loan
Documents shall remain in full force and effect in accordance with their
respective terms and are hereby ratified and confirmed in all respects. 6.02 No
Waiver. This Amendment shall be effective only in this specific instance for the
specific purpose set forth herein. Except as otherwise expressly provided
herein, the DIP Credit Agreement and the other Loan Documents are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects. Except as expressly provided herein, the execution, delivery
and effectiveness of this Amendment shall not operate as an amendment or waiver
of any right, power or remedy of the Agent or the Lenders under the DIP Credit
Agreement or any other Loan Document, nor constitute an amendment or waiver of
any provision of the DIP Credit Agreement or any other Loan Document, nor
constitute a waiver of, or consent to, any Default or Event of Default now
existing or hereafter arising under the DIP Credit Agreement or any other Loan
Document and the Agent and the Lenders expressly reserve all of their rights and
remedies under the DIP Credit Agreement and the other Loan Documents, under
applicable law or otherwise. 6.03 Loan Document. This Amendment is a Loan
Document under and as defined in the DIP Credit Agreement. 6.04 Governing Law.
THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) THEREOF,
EXCEPT AS GOVERNED BY THE BANKRUPTCY CODE. 6.05 Counterparts. This Amendment may
be executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Amendment. Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Amendment. 6.06 Headings.
Headings and numbers have been set forth herein for convenience only. Unless the
contrary is compelled by the context, everything contained in each Section
applies equally to this entire Amendment. 6.07 Binding Effect; Assignment. This
Amendment shall be binding upon and inure to the benefit of the Loan Parties,
the Administrative Agent and the Lenders and their respective successors and
assigns in accordance with the terms of the DIP Credit Agreement. 6.08
Integration. This Amendment, including the DIP Credit Agreement, and the other
Loan Documents incorporate all negotiations of the parties hereto with respect
to the subject matter hereof and thereof and are the final expression and
agreement of the parties hereto



--------------------------------------------------------------------------------



 
[exhibit102firstamendment015.jpg]
15 111132808 v10 and thereto with respect to the subject matter hereof and
thereof. This Amendment, including the DIP Credit Agreement, and the other Loan
Documents represent the agreement of the parties hereto with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any party hereto or thereto relative to the
subject matter hereof or thereof not expressly set forth or referred to herein
or therein. 6.09 Guarantor Acknowledgment. Each of the undersigned Guarantors
hereby acknowledges and agrees to the terms of this Amendment and confirms that
the Guaranty and any other Loan Document to which such Guarantor is a party
remains in full force and effect after giving effect to this Amendment and
continues to be the valid and binding obligation of the undersigned, enforceable
against the undersigned in accordance with its terms. 6.10 Reaffirmation;
Ratification. Each of Loan Parties hereby reaffirms its obligations under each
Loan Document to which it is a party. Each Loan Party hereby further ratifies
and reaffirms the validity and enforceability of all of the Liens and security
interests heretofore granted, pursuant to and in connection with the Collateral
Documents or any other Loan Document as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such Liens and security interests, and all Collateral
heretofore pledged as security for such obligations, continue to be and remain
collateral for such obligations from and after the date hereof. 6.11 Expenses.
The Borrowers will pay all fees, costs and expenses pursuant to Section 11.04 of
the DIP Credit Agreement. 6.12 Instruction to Administrative Agent and
Collateral Agent. Each of the Lenders signatory hereto (constituting Required
Lenders, and for the purposes of Section 2.08 hereof, constituting Lenders
holding more than 60% of the aggregate amount of Loans and Commitments under the
Facility on the date hereof) directs the Administrative Agent and the Collateral
Agent to execute this Amendment and authorize the Administrative Agent and the
Collateral Agent to take action as agent on its behalf and to exercise such
powers and discretion under the DIP Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent and the Collateral Agent
by the terms thereof, together with such powers and discretion as are reasonably
incidental thereto. The Borrower and Lenders agree that the indemnifications
provided in Section 11.04 of the Credit Agreement apply to the foregoing
instruction and the execution of this Amendment. [Remainder of page
intentionally left blank.]



--------------------------------------------------------------------------------



 
[exhibit102firstamendment016.jpg]
[Signature Page to DIP Amendment] IN WITNESS WHEREOF, the parties hereto have
caused this Amendment to be executed by their respective officers thereunto duly
authorized, as of the date first above written. BORROWER: GT ADVANCED
TECHNOLOGIES INC. By: /s/Hoil Kim Name: Hoil Kim Title: Vice President, Chief
Administrative Officer, General Counsel and Secretary



--------------------------------------------------------------------------------



 
[exhibit102firstamendment017.jpg]
[Signature Page to DIP Amendment] GUARANTORS: GTAT CORPORATION /s/Hoil Kim Hoil
Kim Vice President, Chief Administrative Officer, General Counsel and Secretary
GT ADVANCED EQUIPMENT HOLDING LLC /s/Michele Rayos Michele Rayos Treasurer GT
EQUIPMENT HOLDINGS, INC. /s/Hoil Kim Hoil Kim Vice President and Secretary
LINDBERGH ACQUISITION CORP. /s/ Hoil Kim Hoil Kim Vice President, General
Counsel and Secretary



--------------------------------------------------------------------------------



 
[exhibit102firstamendment018.jpg]
[Signature Page to DIP Amendment] GUARANTORS: GT SAPPHIRE SYSTEMS HOLDING LLC
/s/Hoil Kim Hoil Kim Vice President, General Counsel and Secretary GT ADVANCED
CZ LLC /s/Hoil Kim Hoil Kim Vice President, General Counsel and Secretary GT
SAPPHIRE SYSTEMS GROUP LLC /s/Hoil Kim Hoil Kim Vice President, General Counsel
and Secretary GT ADVANCED TECHNOLOGIES LUXEMBOURG S.À R.L. /s/Hoil Kim Hoil Kim
Manager GTAT IP HOLDINGS LLC /s/Hoil Kim Hoil Kim Vice President, General
Counsel and Secretary



--------------------------------------------------------------------------------



 
[exhibit102firstamendment019.jpg]
[Signature Page to DIP Amendment] ADMINISTRATIVE AGENT: CANTOR FITZGERALD
SECURITIES, as Administrative Agent By: /s/James Bond Name: James Bond Title:
Chief Operating Officer COLLATERAL AGENT: CANTOR FITZGERALD SECURITIES, as
Collateral Agent By: /s/James Bond Name: James Bond Title: Chief Operating
Officer



--------------------------------------------------------------------------------



 
[exhibit102firstamendment020.jpg]
[Signature Page to DIP Amendment] LENDER: WBOX 2014-3 LTD. By: /s/Mark Strefling
Name: Mark Strefling Title: General Counsel and Chief Operating Officer



--------------------------------------------------------------------------------



 
[exhibit102firstamendment021.jpg]
[Signature Page to DIP Amendment] LENDER: ARISTEIA CAPITAL L.L.C. by Aristeia
Capital, L.L.C., its Investment Manager By: /s/William R. Techou Name: William
R. Techou Title: Manager By: /s/Robert H. Lynch, Jr. Name: Robert H. Lynch Jr.
Title: Manager COMPASS ESMA, L.P. . by Aristeia Capital, L.L.C., its Investment
Manager By: /s/William R. Techou Name: William R. Techou Title: Manager By:
/s/Robert Lynch Name: Robert Lynch Title: Manager COMPASS TSMA, L.P. . by
Aristeia Capital, L.L.C., its Investment Manager By: /s/William R. Techou Name:
William R. Techou Title: Manager By: /s/Robert Lynch Name: Robert Lynch Title:
Manager



--------------------------------------------------------------------------------



 
[exhibit102firstamendment022.jpg]
[Signature Page to DIP Amendment] LENDER: QPB HOLDINGS LTD. By: /s/Thomas
O’Grady Name: Thomas O’Grady Title: Attorney-in-Fact



--------------------------------------------------------------------------------



 
[exhibit102firstamendment023.jpg]
[Signature Page to DIP Amendment] LENDER: WFF CAYMAN II LTD. By Wolverine Asset
Management, LLC, its investment advisor By: /s/Ken Nadel Name: Ken Nadel Title:
Chief Operating Officer



--------------------------------------------------------------------------------



 
[exhibit102firstamendment024.jpg]
[Signature Page to DIP Amendment] LENDER: JEFFERIES LEVERAGED CREDIT PRODUCTS,
LLC By: /s/William P. McLaughlin Name: William P. McLaughlin Title: SVP



--------------------------------------------------------------------------------



 
[exhibit102firstamendment025.jpg]
[Signature Page to DIP Amendment] LENDER: PINE RIVER DEERWOOD FUND LTD. By: Pine
River Capital Management L.P., its Investment Manager By: /s/Jeff Stolt Name:
Jeff Stolt Title: Chief Financial Officer PINE RIVER FIXED INCOME MASTER FUND
LTD. By: Pine River Capital Management L.P., its Investment Manager By: /s/Jeff
Stolt Name: Jeff Stolt Title: Chief Financial Officer PINE RIVER CONVERTIBLES
MASTER FUND LTD. By: Pine River Capital Management L.P., its Investment Manager
By: /s/Jeff Stolt Name: Jeff Stolt Title: Chief Financial Officer PINE RIVER
MASTER FUND LTD. By: Pine River Capital Management L.P., its Investment Manager
By: /s/Jeff Stolt Name: Jeff Stolt Title: Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit102firstamendment026.jpg]
[Signature Page to DIP Amendment] LENDER: AQR FUNDS – AQR DIVERSIFIED ARBITRAGE
By: /s/Brad Asness Name: Brad Assness Title: Vice President HARE & CO. o/b/o
Advanced Series Trust – AST Academic Strategies Asset Allocation Portfolio By:
AQR Capital Management, LLC, as Investment Manager, solely o/b/o its Diversified
Arbitrage Investment Sleeve By: /s/Bradley D. Asness Name: Bradley D. Asness
Title: Principal & Chief Legal Officer



--------------------------------------------------------------------------------



 
[exhibit102firstamendment027.jpg]
[Signature Page to DIP Amendment] LENDER: NEW GENERATION LIMITED PARTNERSHIP By:
/s/Baily Dent Name: Baily Dent Title: Partner NEW GENERATION TURNAROUND FUND
(BERMUDA) LP By: /s/Baily Dent Name: Baily Dent Title: Partner BRANDYTRUST
MULTI-STRATEGY NGA LLC By: /s/Baily Dent Name: Baily Dent Title: Partner SCIENS
GROUP ALTERNATIVE STRATEGIES PCC LIMITED acting in respect of its Olive Zeta
Cell By: /s/Baily Dent Name: Baily Dent Title: Partner P NEW GENERATION
TURNAROUND IE a fund of Permal Managed Account Platform ICAV (f/k/a PERMAL NEW
GENERATION TURNAROUND FUND LTD) By: /s/Baily Dent Name: Baily Dent Title:
Partner



--------------------------------------------------------------------------------



 
[exhibit102firstamendment028.jpg]
[Signature Page to DIP Credit Agreement] LENDER: LATIGO ULTRA MASTER FUND, LTD
LATIGO ADVISORS MASTER FUND, LTD CROWN MANAGED ACCOUNTS SPC acting for and on
behalf of Crown/Latigo Segregated portfolio By: Latigo Partners LP By: /s/Scott
McCabe Name: Scott McCabe Title: Authorized Signatory LATIGO PARTNERS MA2, L.P.
By: Latigo GP LLC By: /s/Scott McCabe Name: Scott McCabe Title: Authorized
Signatory



--------------------------------------------------------------------------------



 